DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The specification lacks support for the claimed limitation “… less than or equal to -90 degrees Celsius” in line 9 of claim 6, and line 4 of claim 11.
	Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 2 and 6 – 8 of U.S. Patent No. 10,834,853. Although the claims at each and every limitation claimed herein has in fact been claimed and patented.  Namely:
Pending claim 1 corresponds to patented claim 16.
	Pending claim 2 corresponds to patented claim 7.
	Pending claim 3 corresponds to patented claim 2.
	Pending claim 4 corresponds to patented claim 6.
	Pending claim 5 corresponds to patented claim 8.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
In claim 6, line 9, the limitation “less than or equal to -90 degrees Celsius” is not found in the original specification.  This is considered as new matter.
Also in claim 11, line 4, the limitation “less than or equal to -90 degrees Celsius” is not found in the original specification.  This is considered as new matter.
Appropriate corrections are required in order to overcome this type of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (US 2012/0320523) in view of Stabinski et al. (2012/0035773).

egarding claims 1 – 4, Murakami et al. disclose a method of manufacturing an electronic device, comprising: 
providing a substrate (referred to as the PCB 202, fig. 2, para 0015); 
attaching a first functional circuit (CPU 224) to the substrate (fig. 2, para 0015), the first functional circuit configured to process data (inherent); 
attaching a second functional circuit (referred to as DIMMs, 214, 216, 218, and 220, fig. 2, para 0015) to the substrate (PCB 202), the second functional circuit configured to store data (inherent); 
thermally coupling a first thermal circuit to the first functional circuit (shown in fig. 2 is heat sink attached to CPU 224); and 
thermally coupling a second thermal circuit (referred to as the memory cooler 402 or heat spreaders attached to the memory chips of the DIMMS.  See figs. 2 – 10 and para 0015, 0018) to the second functional circuit, the second thermal circuit configured to cool the second functional circuit without using the cryogenic liquid (the heat spreaders including heat plates 404 and 408, and heat fins 406 and 410.  All of which are metallic material made of Al or Cu.  See para 0018—not cryogenic liquid).

As per claim 2, Murakami et al. also disclose the method of claim 1, wherein thermally coupling the first thermal circuit includes attaching the first thermal circuit to the first functional circuit, the substrate, or a combination thereof (fig. 2 shows the CPU heatsink being attached to the CPU itself and also being secured to the PCB 202).


wherein the first thermal circuit includes an enclosure configured to contain the cryogenic liquid; and thermally coupling the first thermal circuit includes attaching the enclosure to the first functional circuit (claim 3),
wherein, in claim 4, (the first thermal circuit includes an enclosure configured to contain the cryogenic liquid (same as first limitation of claim 3); and thermally coupling the first thermal circuit includes enclosing the first functional circuit with the enclosure, wherein the cryogenic liquid directly contacts the first functional circuit (claim 4).
The use of cryogenic liquid to cool computer apparatus is however taught by Stabinski et al. (figs. 4 – 13 and para 0066, the CPU, is cooled by liquid cooling block utilizing dielectric fluid such as inert gas, which is a cryogenic liquid), 
wherein (per claims 3 and 4) the first thermal circuit includes an enclosure to contain the cryogenic liquid (the dielectric liquid being inert gas, which is cryogenic liquid, shown in fig. 4 also includes an enclosure, which is the metal cooling block, see fig. 6 and 9); and 
thermally coupling the thermal circuit inclues attaching the enclosure to the first functional block (the metal cooling block, fig. 6 & 9, is configured to contain the dielectric liquid, the metal cooling block is thermally coupled to the CPU.  See fig. 4 and 10 – 13) (per claim 3).
	Per claim 4, thermally coupling the first thermal circuit includes enclosing the first functional circuit (CPU, fig. 4) with the enclosure (Solid case, shown in fig. 4), wherein the 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to combine the features taught by the prior arts as cited, so that the significant amount of heat generated by the CPU can be cool efficiently (see abstract and para 0005 – 0007, Stabinski et al.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LY D PHAM whose telephone number is (571)272-1793. The examiner can normally be reached M-F: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LY D. PHAM
Examiner
Art Unit 2827



/LY D PHAM/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        January 1, 2022